Citation Nr: 0111373	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1985 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The record further reflects that this matter was last before 
the Board in May 2000, at which time the Board issued its 
decision relative to several other issues then on appeal, but 
remanded for further development the issue of service 
connection for a low back disorder.

In a May 2000 decision, the Board denied a claim for service 
connection for bilateral hearing loss on the basis that the 
claim was not well grounded.  Pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), this issue is referred to the RO for adjudication on 
a de novo basis..


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Myofascial pain syndrome of the low back is of service 
origin.


CONCLUSION OF LAW

Myofascial pain syndrome of the low back was incurred during 
active duty.  §38 U.S.C.A. 1131, (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has not had the opportunity to review the 
veteran's claim in conjunction with the new legislation.

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative, if one is selected, of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The appellant was notified in the June 1995 rating decision 
that there was no evidence showing that a disability of the 
lower back was incurred in or aggravated during the 
appellant's period of military service.  This circumstance 
was the focus of inquiry with respect to this issue.  The 
rating decision, Statement Of The Case (SOC), as well as the 
Supplemental Statement Of The Case (SSOC) each informed the 
appellant that evidence demonstrating that the claimed low 
back disorder was of service origin was needed to 
substantiate this claim.  The record shows that the appellant 
has not reported any treatment for his back disorder nor is 
such treatment referenced in the assembled medical reports, 
so that any additional relevant treatment reports might be 
requested and associated with the claims file.  Thus, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that discussions of the reasons and bases for the 
denial of this claim as noted in the rating decision, SOC, 
and subsequent SSOC informed the appellant of the information 
and evidence necessary to substantiate his claim and, thus, 
complied with VA's notification requirements.  

Moreover, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was twice remanded in February 1998 and 
May 2000 for additional development, and the RO complied with 
the requested development.  As indicated, the appellant has 
not referenced any treatment records, relevant to his claim, 
which have not been obtained.  In a February 2000 statement, 
the appellant indicated that he had nothing further to add to 
the record in support of his claim.  The record reflects that 
the appellant's service medical records have been obtained.  
The appellant submitted a private medical report in 
conjunction with his April 1996 letter.  Also received were 
lay statements from friends of the appellant; however, these 
letters primarily address matters not directly related to 
establishing entitlement to service connection for the 
claimed low back disability.  Additionally he has undergone 
two VA examinations.  Based upon a review of the 
circumstances of this case, the Board concludes that the VA 
has complied with Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A) and this decision is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

Factual Background

Service medical records are negative for any complaints, 
treatment, or diagnosis relative to the back.  The separation 
medical examination report indicates that the appellant gave 
a history of recurrent back pain.  The examiner noted that 
the appellant reported he experienced lower back pain 
following prolonged standing or sitting in vehicles.  On 
physical examination in December 1994, no clinical findings 
or diagnosis were made relative to the spine.  

In April 1995 the appellant submitted a claim for service 
connection for a low back disorder.

The appellant underwent VA examination in May 1995.  At that 
time he had no complaints pertaining to the low back.  It is 
unclear from the report whether the low back was examined.  
No diagnosis was made relative to the back.

In correspondence, received in August 1995, the appellant 
noted that he served as a military police officer throughout 
his period of active duty.  He recounted that during his 
military service he engaged in activities which adversely 
affected his lower back, to include carrying gear weighing 15 
pounds to 40 pounds in conjunction with training exercises, 
running drills along mountainous terrain, and standing for 
prolonged periods in the performance of his duties as a 
military police patrolman.

A December 1995 private medical statement indicates that the 
appellant was seen in October 1995 for complaints of 
bilateral knee pain, right shoulder pain, and recurrent 
headaches.  The report referenced no complaints or diagnostic 
findings relative to the appellant's lower back.

A VA examination was conducted in July 1998.  At that time 
the appellant reported a long history of low back pain.  He 
stated that his back pain had its onset during service, 
resulting from daily running exercises during which he would 
carry a pack strapped to his back.  He stated that he 
experienced a gradual increase in his low back symptoms over 
the past 15 year period.  His low back pain was reportedly 
exacerbated by prolonged sitting.  The appellant indicated 
that his back pain was occasionally accompanied by twinges, 
which radiated down the posterior aspect of his right leg.  
The appellant denied symptoms of frank radicular pain, or 
bladder or bowel disturbances.  

On physical examination, the appellant demonstrated a normal 
gait.  The appellant demonstrated full range of motion of the 
hip on flexion and extension.  Lateral bending was 
unrestricted on the left and right side.  The paraspinous 
muscles were of normal bulk and tone.  The examiner noted 
that there were no fixed postural deformities or skeletal 
abnormalities detected.  Neurological examination was 
negative for any findings.  X-ray studies reviewed in 
conjunction with this examination revealed no evidence of 
degenerative changes.  There was normal alignment and disk 
space height throughout all segments of the spine.  A 
diagnostic impression of low back pain was noted.  

In his assessment, the examiner indicated that there was no 
evidence of degenerative disease and no evidence of radicular 
disease.  It was noted that the appellant reported that his 
back pain was episodic in nature.  The appellant's back 
condition was evaluated as mild, and noted to be in no way 
incapacitating.

A VA examination was conducted in July 2000.  At that time 
the appellant reported a history of low back pain which had 
its onset in 1986, during service.  The appellant described 
his current symptomatology as involving pain, fatigability, 
and lack of endurance.  He had no specific complaints of 
weakness, or stiffness associated with his back.  It was 
noted that the appellant utilized Tylenol as needed, and 
reported this as his only treatment for back symptoms.  The 
appellant denied any episodes of flare-ups, rather he 
reported constant pain associated with his low back.  He 
reported that his pain was increased with heavy lifting, or 
standing for prolonged periods.  His condition was noted to 
be improved with rest and application of ice.  It was noted 
that the appellant did not require the use of crutches, 
braces, or a cane.  The appellant denied any surgical 
treatment or other injury to the spine.  

On physical examination, the appellant exhibited 75 degrees 
of flexion of the lumbar spine.  Extension of the spine was 
evaluated at 40 degrees.  Rotation was accomplished to 45 
degrees, with 40 degrees lateral bending.  The examiner 
indicated the appellant reported pain at the farthest extents 
on range of motion testing.  The examiner noted that the 
recorded ranges of motion were considered normal, except for 
the very slight five degree loss of motion on flexion of the 
lumbar spine.  In that context, it was noted that the 
appellant was not quite able to touch his toes on forward 
bending.  There was no evidence of painful motion segments, 
spasm, weakness, or tenderness detected.  Examination showed 
no postural abnormalities or fixed deformities.  The 
musculature of the back was evaluated as normal.  The 
appellant demonstrated motor strength evaluated as 5/5, 
bilaterally, throughout.  Sensation was intact.  Deep tendon 
reflexes were evaluated as 1+, bilaterally, throughout.  The 
examiner indicated that there was no evidence of myelopathy 
or radiculopathy.  It was noted that previous x-ray studies 
were reviewed, and revealed no evidence of degenerative joint 
disease or spondylosis.  

In his assessment, the examiner commented that because of the 
appellant's range of motion test results and the lack of 
degenerative joint disease on x-ray studies, "I do not 
believe that he has an acquired chronic low back pain 
disability."  The appellant was evaluated with myofascial 
pain syndrome, noted to be mild in nature.  

Analysis

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records are negative for any low back 
treatment or complaints.  However, at the time of the 
separation examination the appellant reported a history of 
recurrent back pain.  Further, the appellant has stated that 
the low back pain has continued following service.  The 
appellant's statements regarding a description of his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The VA examiner in the July 2000 the examiner indicated that, 
based on range of motion testing and x-rays, there was no 
evidence of an acquired chronic back disability.  However, 
the examiner further classified the appellant's low back pain 
as myofascial pain syndrome.  The Board considers this 
syndrome to be an acquired, chronic disability.  Furthermore 
based on the medical evidence and the appellant's statement, 
the Board concludes that this disability originated in 
service.  Accordingly service connection for myofascial pain 
syndrome involving the low back is warranted.

ORDER

Service connection for myofascial pain syndrome of the low 
back is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

